 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                      SACRAMENTO DIVISION
11

12
     CECIL LAMAR FORT,                                  Case No. 2:18-cv-02603-EFB
13
                                           Petitioner, [PROPOSED] ORDER
14
                     v.
15

16   SHAWN HATTON, Warden,
17                                       Respondent.
18

19          For good cause shown, the time for respondent to serve and file an answer to the petition

20   for writ of habeas corpus herein shall be extended to December 26, 2018.

21
     Dated: November 7, 2018.
22                                                        ____________________________________
                                                          The Honorable Edmund F. Brennan
23                                                        United States Magistrate Judge
24

25

26

27
     SF2018401150
     42073213.docx
28
